             Case:18-03819-swd        Doc #:35 Filed: 09/23/2020         Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF MICHIGAN
IN RE:
         TARA M. BLURY AKA
         TARA M. TRURAN                              HONORABLE SCOTT W. DALES
                                                     CASE NO. 18-03819-SWD
                                                     CHAPTER 13
                   DEBTOR.
_________________________________/
RYAN F. BEACH (P71022)
Attorney for Debtor
1500 East Beltline Ave SE, Suite 140
Grand Rapids, MI 49506
(616) 389-0629
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/
                                  CERTIFICATE OF SERVICE

        CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 23rd day of September,
2020, a copy of the Motion for Relief from the Automatic Stay and Co-Debtor Stay, Brief in Support,
Notice and Opportunity for Hearing and this Proof of Service was served upon:

         Nathan Blury
         1838 Portadown SW
         Byron Center, MI 49315

by placing the documents in an envelope, correctly addressed and placing same in the United States
Mail with postage prepaid.

                                             O’REILLY RANCILIO P.C.

                                             /s/ Craig S. Schoenherr, Sr.
                                             ________________________________
                                             CRAIG S. SCHOENHERR, SR. (P32245)
                                             Attorney for Creditor
                                             12900 Hall Road, Suite 350
                                             Sterling Heights, MI 48313-1151
                                             (586) 726-1000
                                             ecf@orlaw.com
